 INDUSTRIAL RAYON CORPORATION37Industrial Rayon CorporationandGregory J. Cudzilo,Sr., Peti-tionerandInternational Union of Operating Engineers, Local600, AFL-CIO.Case No. 8-RD-190. July 10, 1959DECISION AND ORDERUpon a decertification petition duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was held before Henry G.Gieser, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2. International Union of Operating Engineers, Local 600, AFL-CIO, is the certified and recognized representative 1 of the Employer'semployees designated in the petition.The Petitioner, an employee ofthe Employer, contends that the Union is no longer such representa-tive within the meaning of Section 9(a) of the Act.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.The Employer and the Union contend that the petition should bedismissed for the reason that the Petitioner is, in fact, acting as a"front" for the United Mine Workers of America, District 50, hereinreferred to as the UMW, a labor organization not in compliance withthe filing requirements of the Act.The Petitioner denies that he isfronting.For the reasons hereinafter set forth, we find merit in thiscontention.The Petitioner, who was a member of the Union and, at one time,its president, filed the decertification petition on February 10, 1959.He admitted that he had solicited UMW membership, but denied thathe did so before he filed the petition. In fact, he maintained that inhis discussions with fellow employees prior to filing the petition, hewas interested only in how to get rid of the Union, with which he hadbecome dissatisfied, and was not trying to interest them in the UMW.There is evidence, however, that he was soliciting on behalf of theUMW before he filed the petition. For example, Gail Bonnema, an-other employee of the Employer, testified that the Petitioner asked1The Union'smost recent contract with the Employer expired before the petition hereinwas filed.2District50,United Mine Workers of America,intervenedat the hearing on the basisof a card-showing.124 NLRB No. 4. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim to sign a membership card for the UMW sometime betweenChristmas 1958 and January 1, 1959.Moreover, Richard C. Johnston, another employee, testified that heattended a meeting at the request of two other employees, who statedthat the invitation was extended at the suggestion of the Petitioner,on or about December 30, 1958, which was held at the UMW hall, andwas attended by Martin, a UMW representative. Johnston testifiedwithout contradiction, that, at this meeting, the Petitioner introducedMartin and stated that Martin would answer questions; that, in answerto questions as to how the UMW could get on a ballot, Martin saidthat it could be done by filing a decertification petition; and that, inanswer to further questions on how to get this action started, thePetitioner answered, C4 We are just going to have to work harder andget more members."The Petitioner admitted that there was such a meeting, and that,although he could not recall the date it took place prior to a con-ference, discussed below, which was held on January 2, 1959.Heclaimed that he did not know in advance that the meeting was to beheld at the UMW hall, but he admitted that he had suggested toMartin that such a meeting be held, and that he had invited some ofhis fellow workers, including his two supervisors, to attend.He alsotestified that he had been shopping around for an organization to re-place the Union as the representative of the Employer's employees,and that there were meetings with other unions, but he did not nameany of these other unions.On January 2, 1959, the Employer and the Union met to discussgrievances.During their discussion of grievances, the Union chargedthe Employer with aiding and abetting employees in soliciting fortheUMW. The Petitioner was one of the employees specificallyidentified by the Union with such solicitation.On January 6, 1959,the Petitioner filed an unfair labor practice charge with the Board inwhich he claimed that he had been suspended by the Employer forsoliciting for the UMW, and that this suspension was in violationof Section 8(a) (1) and (3) of the Act.'James A. Rogers, a business representative of the Union, testifiedabout a telephone conversation with the Petitioner on February 12,1959, with regard to whether the Petitioner was going to attend ameeting that was being called to discuss problems of the Union.Rogers testified that, in the course of this conversation, the Petitionerstated that he had filed a decertification petition in behalf of theUMW, and that he had stopped soliciting for the UMW.WhenRogers so testified, the Petitioner, who was present, blurted out,"That man right there is lying, I never mentioned nothing about3 This charge(8-CA-1815)was dismissed,but an appeal is pending before the GeneralCounsel. PRIME TANNING CO., INC.39District 50 over the phone."However, the Petitioner, who testifiedbefore Rogers did, admitted in that testimony that he had a conversa-tion with Rogers on February 12, but he could not remember anythingthat was said.The Petitioner took the stand again, after Rogers hadtestified and after he had accused Rogers of lying, but no referencewas made at this time to the conversation with Rogers.The Petitioner's difficulty in recalling conversations and events, thecontradictions in his testimony, and his apparent evasiveness in an-swering many of the questions are in sharp contrast with the clear,explicit, and mutually corroborative testimony of the other witnessesabout the Petitioner's activity on behalf of the UMW prior to filingthe petition.On the basis of the entire record, we are convincedthat when the Petitioner filed the instant petition, he was acting inbehalf of the UM\TT, which was barred from seeking an election be-cause of its noncompliance with Section 9(f), (g), and (h) of theAct.We agree, therefore, with the contention of the Employer andthe Union that the petition herein should be dismissed.4[The Board dismissed the petition.]4 SeeBay CityDivision,The Dow Chemical Company,116 NLRB 1602;World Publish-ing Company,109 NLRB 355.Prime Tanning Co., Inc.andAmalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, Petitioner.Case No. 1-RC-5489. July 10, 1959DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election,signed and executed on February 6, 1959, an election by secret ballotwas conducted by the Regional Director on March 6, 1959, among theemployees in the unit described below.After the election, the partieswere furnished with a tally of ballots which showed that of approxi-mately 150 eligible voters, 148 cast ballots, of which 110 were againstand 25 were for the Petitioner. Twelve ballots were challenged andone was void.The Petitioner filed timely objections to the conductaffecting the results of the election.After investigation, the Regional Director on April 29, 1959, issuedand served upon the parties his report on objections in which he recom-mended that all of the objections but one be overruled.Thereafter,the Employer filed a timely exception only with respect to the oneobjection which was sustained.As no exceptions were filed to theRegional Director's recommendationsthat the other objections beoverruled, we hereby adopt them.124 NLRB No. 6.